DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16-19 and 31 are is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by R1-1800940 (“940”) (Author Unknown, SFTD reporting for non-configured PSCell, Doc. No. R1-1800940, pages 1-6, 28 January 2018).

Regarding claim 16, 940 discloses a method of performing frame timing difference measurement in a wireless communication system, the method performed by a User Equipment (UE) and comprising (page 2, Observation 1 – SFTD [i.e. system frame timing difference] is being performed):

a. receiving measurement configuration information related to the frame timing difference measurement; (940 discloses a technique for performing system frame timing difference/SFTD measurement [page 2, observation1] the UE may already be configured with measurement configuration information comprising a) configuration information of a different inter-RAT measurement received when the inter-RAT measurement is set up [page 3, Proposal, first paragraph] and/or b) the SMTC periodicity and window leangth provided as a part of the SFTD measurement configuration sent to the UE [page 3, proposal 5]. Measurement configuration (i) and (ii) are related to the frame timing difference measurement as discussed, infra, as (i) is used to determine which chunks may be used for the frame timing difference measurements [page 4, examples – noting that the period of measurement for timing difference measurement is extended when measurement configuration information indicates an already configured inter-RAT measurement that partially blocks the search] and (ii) is used to determine the length of the measurement period [page 4, examples, a longer SMTC window length/period increases the determined required search time comparing the 40ms and 160ms examples.])

b. in a state in which (i) an Evolved Universal Mobile Telecommunications System (UMTS) Terrestrial Radio Access (E-UTRA) cell is configured as a primary cell for the UE and (ii) a New Radio (NR) primary secondary cell (NR PSCell) is not configured for the UE: (The measurement technique of 940 is used in a system without an NR PSCell attached and in which only an LTE/E-UTRA cell is configured [making it a primary cell] [page 2, background, Observation 1; see also page 1, introduction].) 



d. in a second embodiment, for frame timing difference measurement without the measurement gap measuring the frame timing difference between the E-UTRA cell and the NR cell within a second measurement period, wherein the second measurement period is defined based on the SMTC period. (As discussed in (c), supra, in the case of a system without an already configured NR inter-RAT measurement gap, the length of the measurement/second 

e. Reporting, to the E-UTRA cell, a System Frame Number (SFN) and Frame Timing Difference (SFTD) based on measuring the frame timing difference. (940 discloses that the measured SSTD [note that SSTD stands for SFN and subframe time difference] information is reported to the E-UTRA/LTE system [page 1, introduction – “1:The network can configure the NR SSTD measurement whenever a NR PSCell is configured 2: NR SSTD measurement reporting is extended for cells that are not yet configured in the case that no NR PSCell is configured”; note that “the network” is an E-UTRA/LTE network requesting a report [page 2, background, first paragraph].)

Regarding claim 17, 940 discloses for the frame timing difference measurement without the measurement gap: the NR cell is found by the UE regardless of a position of an SSB of the NR cell in the SMTC period. (940 discloses that the entire SMTC period is searched to guarantee capture of the SSB regardless of location [see page 4, second 4 in particular figs 1 and 2, in particular the descriptions].)
Regarding claim 18, 940 discloses for frame timing difference measurement with the measurement gap: the NR cell is found by the UE based on a condition related to an SSB. (940 discloses that the SSB period/SMTC period, a condition related to the SSB, is used to determine the period of time that is needed to be searched to locate the SSB and, by extension, the NR cell [page 2, observation 2].)
Regarding claim 19, 940 discloses receiving SMTC information, which includes information relating to a length of the SMTC period, a duration of a SMTC window, and a SMTC offset. (940 dislcoses that the UE receives the SMTC information including SMTC period and window, which each relate to themselves and which are also information relating to a SMTC offset, as the SMTC offset determines the placement of the SMTC window that is repeated based on the SMTC period [page 3, proposal 5].)
Regarding claim 31, 940 discloses a method performed by a base station (BS) (page 1, Introduction LTE MeNB/PCell base station is only network device the UE is connected to when session is initiated to all transmissions/configurations from the LTE network must flow through the LTE MENB/PCell) operating in a wireless communication system, the method comprising: 

a. transmitting, to a user equipment (UE), Synchronization Signal (SS)/Physical Broadcast Channel (PBCH) Block (SSB) Measurement Time Configuration (SMTC) information, which includes information relating to a length of an SMTC period, a duration of a SMTC window, and a SMTC offset; (940 discloses a technique for performing system frame timing difference/SFTD measurement [page 2, observations 1 and 2] the UE receives SMTC information concerning the SSB to measure from the network [via the only attached base station, the LTE MeNB/PCell base station – see preamble, supra] the SMTC information includes the SMTC period and window, which each relate to themselves and which are also information relating to a SMTC offset, as the SMTC offset determines the placement of the SMTC window that is repeated based on the SMTC period [page 3, proposal 5].)

b. receiving, from the UE, a System Frame Number (SFN) and Frame Timing Difference (SFTD), which is based on a frame timing difference between the BS and a New Radio (NR) cell, (940 discloses that the measured SSTD [note that SSTD stands for SFN and subframe time difference] 

c. wherein based on that (i) the BS is configured as a primary cell for the UE, and (ii) a secondary cell for the UE is not configured, (The measurement technique of 940 is used in a system without an NR PSCell attached and in which only an LTE/E-UTRA cell is configured [making it a primary cell] [page 2, background, Observation 1; see also page 1, introduction]) the frame timing difference is based on the SMTC period, (The frame timing difference is located by performing an exhaustive search of all elements of the SMTC period for the transmitted SSB to calculate the offset based on the SSB [page 4, examples; see also page 1, intro] and is therefore based on the SMTC period) and wherein the NR cell is found by the UE regardless of a position of a SSB of the NR cell within the SMTC period (940 discloses that the entire SMTC period is searched to guarantee capture of the SSB regardless of location [see page 4, second 4 in particular figs 1 and 2, in particular the descriptions].)

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 26-28, is/are rejected under 35 U.S.C. 103 as being unpatentable over R1-1800940 (“940”) (Author Unknown, SFTD reporting for non-configured PSCell, Doc. No. R1-1800940, pages 1-6, 28 January 2018).

Regarding claim 26, 940 discloses a method of performing frame timing difference measurement (page 2, Observation 1 – SFTD [i.e. system frame timing difference] is being performed) in a wireless communication system, the method performed by a User Equipment (UE) and comprising a transceiver (inherent since UE sends and receives information) the UE configured for:

a. receiving measurement configuration information related to the frame timing difference measurement; (940 discloses a technique for performing system frame timing difference/SFTD measurement [page 2, observation1] the UE may already be configured with measurement configuration information comprising a) configuration information of a different inter-RAT measurement received when the inter-RAT measurement is set up [page 3, Proposal, first paragraph] and/or b) the SMTC periodicity and window leangth provided as a part of the SFTD measurement configuration sent to the UE [page 3, proposal 5]. Measurement configuration (i) and (ii) are related to the frame timing difference measurement as discussed, infra, as (i) is used to determine which chunks may be used for the frame timing difference measurements [page 4, examples – noting that the period of measurement for timing difference measurement is extended when measurement configuration information indicates an already configured inter-RAT measurement that partially blocks the search] and (ii) is used to determine the length of the measurement period [page 4, examples, a longer SMTC window length/period increases the determined required search time comparing the 40ms and 160ms examples.])



c. in a first embodiment, for frame timing difference measurement with a measurement gap: measuring a frame timing difference between the E-UTRA cell and an NR cell within a first measurement period, wherein the first measurement period is defined based on (i) a Synchronization Signal (SS)/Physical Broadcast Channel (PBCH) Block (SSB) Measurement Time Configuration (SMTC) period and (ii) a repetition period of the measurement gap determined from the measurement configuration information; (940 discloses that in a system performing frame timing difference calculation having an already configured NR inter-RAT measurement gap, a longer SMTC period is determined to increase the length of the first measurement period as more 5ms chunks with 15ms post processing times are required to cover 160ms [page 4, example 4, first paragraph and figs 1 and 2, the length of the 40MS SMTC period is shorter than the 160ms SMTC period as less 5ms chunks are required to cover 40ms; see also page 3, proposal 2, proposal 5] in addition the length of the first measurement period is further determined/increased based on the period and length of the configured NR inter-RAT measurements [page 4, figs 1 and 2, comparing the length of element a, without a configured NR measurement with element b, having another NR measurement – the periodic MGRP 40ms gaps of other NR measurements interfere with the measurements being performed in element b and the degree of interference increases the determined length of the first measurement period; see also page 2, Observation 4].)

d. in a second embodiment, for frame timing difference measurement without the measurement gap measuring the frame timing difference between the E-UTRA cell and the NR cell within a second measurement period, wherein the second measurement period is defined based on the SMTC period. (As discussed in (c), supra, in the case of a system without an already configured NR inter-RAT measurement gap, the length of the measurement/second measurement period depends only on the SMTC period as longer SMTC period is determined to increase the length of the first measurement period as more 5ms chunks with 15ms post processing times are required to cover 160ms vs 40ms [page 4, example 4, first paragraph and figs 1 and 2, the length of the 40MS SMTC period is shorter than the 160ms SMTC period as less 5ms chunks are required to cover 40ms; see also page 3, proposal 2, proposal 5].)

e. Reporting, to the E-UTRA cell, a System Frame Number (SFN) and Frame Timing Difference (SFTD) based on measuring the frame timing difference. (940 discloses that the measured SSTD [note that SSTD stands for SFN and subframe time difference] information is reported to the E-UTRA/LTE system [page 1, introduction – “1:The network can configure the NR SSTD measurement whenever a NR PSCell is configured 2: NR SSTD measurement reporting is extended for cells that are not yet configured in the case that no NR PSCell is configured”; note that “the network” is an E-UTRA/LTE network requesting a report [page 2, background, first paragraph].)

	940 fails to disclose the UE comprises, a transceiver, at least one processor and at least one computer memory operatively coupled to the at least one processor and storing instructions that, based on being executed by the at least one processor performs the recited operations. However, it is officially 
Regarding claim 27, 940 discloses for the frame timing difference measurement without the measurement gap: the NR cell is found by the UE regardless of a position of an SSB of the NR cell in the SMTC period. (940 discloses that the entire SMTC period is searched to guarantee capture of the SSB regardless of location [see page 4, second 4 in particular figs 1 and 2, in particular the descriptions].)
Regarding claim 28, 940 discloses for frame timing difference measurement with the measurement gap: the NR cell is found by the UE based on a condition related to an SSB. (940 discloses that the SSB period/SMTC period, a condition related to the SSB, is used to determine the period of time that is needed to be searched to locate the SSB and, by extension, the NR cell [page 2, observation 2].)
 
Claim 20, is/are rejected under 35 U.S.C. 103 as being unpatentable over R1-1800940 (“940”) (Author Unknown, SFTD reporting for non-configured PSCell, Doc. No. R1-1800940, pages 1-6, 28 January 2018) as applied to claim 16, and further in view of R4-1800942 (“942”) (Author Unknown, LS on SFTD measurement definition for inter-RAT NR neighbor cell, pages 1-2, 26 January 2018).

Regarding claim 20, 940 fails to disclose the frame timing difference is measured based on a difference between (i) a time of a start of a radio frame received from the E-UTRA cell and (i) a time of a start of a received radio frame from NR cell. In the same field of endeavor, 942 discloses the frame timing difference is measured based on a difference between (i) a time of a start of a radio frame 
Therefore, since 942 discloses SFTD frame boundary offsets, it would have been obvious to a person of ordinary skill in the art at the time of the invention to combine the SFTD of 942 with the system of 940 by calculating the SFTD by using the SFN offset and the Frame boundary offset, where the frame boundary offset is the difference between the start of the E-UTRA Pcell frame and the start of the NR inter-rat cell. The motive to combine is to allow an exact measurement of the offset down to a sub-frame length using a frame boundary offset for precise synchronization and location of the measurement regions based on a precise measurement offset.

Claim 25, is/are rejected under 35 U.S.C. 103 as being unpatentable over R1-1800940 (“940”) (Author Unknown, SFTD reporting for non-configured PSCell, Doc. No. R1-1800940, pages 1-6, 28 January 2018) as applied to claim 16, and further in view of R4-1713012 (“012”) (Author Unknown, SSTD measurement for asynchronous LTE-NR DC, Doc. No. R4-1713012, pages 1-3, 1 December 2017).

Regarding claim 25, 940 fails to disclose receiving information for configuring the UE with E-UTRA-NR Dual Connectivity (EN-DC). In the same field of endeavor, 012 discloses disclose receiving information for configuring the UE with E-UTRA-NR Dual Connectivity (EN-DC). (012 discloses that as a part of the process of configuring LTE-NR dual connectivity in an asynchronous LTE-NR system, the frame offset must be determined [as discussed in 940] and this frame offset is then used to configure the UE with an LTE PSCell so that the UE may be configured with [i.e. receive information] an PSCell so it is in LTE/E-UTRA-NR Dual Connectivity [page 1, section 1 – “In order to configure NR PSCell, network 
Therefore, since 012 discloses configuration of E-UTRA-NR Dual Connectivity after the UE determines the offset of a selected PSCell candidate, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to implement the E-UTRA-NR Dual Connectivity of 012 in the system of 940 by selecting a PSCell canidate and performing configuration of the PSCell after measureing the offset to enter the E-UTRA-NR Dual Connectivity. The motive to combine is to improve resiliency and throughput by using dual connectivity.

Allowable Subject Matter

Claims 21-24 and 29-30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:

Regarding claims 21 and 29, the prior art fails to teach, suggest or disclose based on that the UE includes a separated Radio Frequency (RF) receiver chain for the NR cell, the frame timing difference is measured based on shifting a time duration for measuring an SSB of the NR cell based on (i) the length of the SMTC period and (ii) the duration of the SMTC window. That is, looking to the prior art of record, R4-1800778 (Author Unknown, Discussion on SSTD measurement for asynchronous EN-DC, pages 1-2, 26 January 2018) does disclose that some measurement techniques may require redundant RF chains (page 2, fifth paragraph “It is not clear how Option 2 could work. It seems that UE has redundant RF 
Regarding claims 22 and 30, the prior art fails to teach, suggest or disclose based on that the UE includes a shared Radio Frequency (RF) receiver chain for the NR cell and the E-UTRA cell, the frame timing difference is measured based on (i) a measurement gap offset, (ii) a measurement gap length (MGL), and (iii) the repetition period of the measurement gap. That is, looking to the prior art of record, R4-1800778 (Author Unknown, Discussion on SSTD measurement for asynchronous EN-DC, pages 1-2, 26 January 2018) does disclose that some measurement techniques may require redundant RF chains (page 2, fifth paragraph “It is not clear how Option 2 could work. It seems that UE has redundant RF chains for the SSTD measurement. This is not necessarily true…”) but this fails to disclose the claimed shared RF receiver chain. Furthermore, the disclosure is lacking an any real detail as to the measurement technique required by the claims. Other art such as R4-1800569 (Author Unknown, SFTD measurement for asynchronous LTE-NR DC, Doc. No. R4-1800569, pages 1-3, 26 January 2018) loosely disclose using other RF chains to perform measurement when no measurement gap is configured (page 2, section 2.2 “Option 2”) but once again it does not teach performing a specific type of measurement 
	Regarding claims 21 and 24, the claims depend from claim 22 and are allowable for at least the reasons stated with respect to claim 22, supra.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

a. Tsai, et al. (US Pre Grant Publication No. 2019/0215711 A1) – disclosing SFTD measurement between PCsll and PScell 

b. Axmom, et al. (US Pre Grant Publication No. 2019/0261444 A1) – disclosing processing SSBs on SCells to determine SFTD

c. Yang, et al. (US Pre Grant Publication No. 2019/0182880 A1) – disclosing EN-DC measurement

d. R4-1800642 (Author Unknown, Discussion on measurement gap patterns for SSTD measurement, Doc. No. R4-1800642, pages 1-3, 26 January 2018) – disclosing detecting SSTD by configuring multiple UEs each with a different search offset to locate the proper offset

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M CRUTCHFIELD whose telephone number is (571)270-3989. The examiner can normally be reached 9am-5pm M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on (571) 272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER M CRUTCHFIELD/Primary Examiner, Art Unit 2466